Citation Nr: 1626972	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  99-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a shell fragment wound of the left knee with arthrotomy.  

3.  Entitlement to an increased rating for residuals of shell fragment wounds of the left muscle group XI with retained foreign bodies.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (the Board) from a July 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a June 2016 statement, prior to the promulgation of a decision on the appeal, the Veteran's representative indicated that the Veteran requested to terminate the appeal of his claims for increased ratings for PTSD, residuals of a shell fragment wound of the left knee with arthrotomy, and residuals of shell fragment wounds of the left muscle group XI with retained foreign bodies.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased ratings for PTSD, residuals of a shell fragment wound of the left knee with arthrotomy, and residuals of shell fragment wounds of the left muscle group XI with retained foreign bodies by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In a June 2016 statement, the Veteran's representative stated that the Veteran wished to withdraw his appeals for claims for increased ratings for PTSD, residuals of a shell fragment wound of the left knee with arthrotomy, and residuals of shell fragment wounds of the left muscle group XI with retained foreign bodies.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.


ORDER

The withdrawn claims for increased ratings for PTSD, residuals of a shell fragment wound of the left knee with arthrotomy, and residuals of shell fragment wounds of the left muscle group XI with retained foreign bodies are dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


